Citation Nr: 0616884	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  03-16 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) from November 2000 to August 2001.


REPRESENTATION

The veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from August 
1981 to April 2000.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  In 
July 2003, the veteran testified at a hearing before a 
Decision Review Officer (DRO) at the RO.  He admitted he had 
provided incorrect information on his original application 
(VA Form 21-8940) and clarified he was requesting a TDIU only 
from November 2000 to August 2001, for the time he says he 
was unemployed due to medical reasons.  See Hr'g. Tr., pg. 1.  

In June 2005, the Board remanded this case to the RO via the 
Appeals Management Center (AMC) for additional development 
and consideration of the evidence.  In February 2006, the AMC 
issued a supplemental statement of the case (SSOC) continuing 
to deny the veteran's claim and returned the case to the 
Board for further appellate review.  Unfortunately, however, 
because still further development of the evidence is needed 
before the Board can make a decision, this appeal once again 
is being REMANDED to the RO via the AMC.  VA will notify the 
veteran if further action is required on his part.


REMAND

The VA has the duty to assist veterans in obtaining records 
in the custody of a Federal department or agency.  38 C.F.R. 
§ 3.159(c)(2) (2005).  VA must make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency.  Id.  VA will end it efforts to obtain 
records from a Federal department or agency only if VA 
concludes the records sought do not exist or that further 
efforts to obtain the records would be futile.  Id.  Cases in 
which VA may conclude that no further efforts are required 
include those in which the Federal department or agency 
advises VA that the requested records do not exist or the 
custodian does not have them.  Id. 

In January 2001, the RO received a letter from the New York 
State Office of Temporary and Disability Assistance 
indicating the veteran had filed a claim for Social Security 
benefits.  It does not appear, however, the RO ever followed 
up with the Social Security Administration (SSA) to find out 
if a determination had been made and to obtain copies of SSA 
records.  So an attempt should be made to do so.  38 C.F.R. § 
3.159(c)(2); see, too, Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of 
that agency's decision concerning the 
veteran's claim for disability benefits, 
including any medical records used to make 
the decision, copies of any hearing 
transcripts, etc.  

2.  Then readjudicate the veteran's claim 
in light of any additional evidence 
obtained.  If it is not granted to his 
satisfaction, prepare an SSOC and send it 
to him and his representative.  Give them 
time to respond before returning the case 
to the Board for further appellate 
consideration.  
 
No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


